Case 7:19-cv-05503-VB-PED Document 163 Filed 05/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VICTORIA MALONE,
Plaintiff,
ORDER
V.
19 CV 5503 (VB) (PED)
TOWN OF CLARKSTOWN; TOWN OF
CLARKSTOWN HIGHWAY DEPARTMENT;
FRANK DIZENZO, in his official and personal
capacity; DAVID SALVO, in his official and i oo
personal capacity; ROBERT KLEIN, in his ; | Baa el Fane OO
official and personal capacity; TUCKER ON -
CONNINGTON, in his official and personal ee Sib \r \
capacity; and BRIAN LILLO, in his official and:
personal capacity,
Defendants.

  

--- Xx

 

As discussed at a conference held today and attended by counsel for all parties, it is
HEREBY ORDERED:

1. The parties are directed to discuss in good faith whether any claims or defendants
can be dismissed from the case in order to streamline the matter before it is scheduled for trial.
They shall also discuss whether each of the contemplated motions for summary judgment will be
filed.

2. A status conference is scheduled for July 9, 2021, at 11:00 a.m., to proceed by
telephone. At the time of the scheduled conference, counsel shall attend by calling the following
number and entering the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662
Access Code: 1703567
Dated: May 21, 2021

White Plains, NY
SO ORDERED: .

Vil

Vincent L. Briccetti
United States District Judge

 

 
